UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ý ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended July 31, 2012 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52362 Worldwide Strategies Incorporated (Exact name of registrant as specified in its charter) Nevada 41-0946897 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3801 East Florida Avenue, Suite 400, Denver, Colorado (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(303) 991-5887 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes ¨No ý Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes ¨No ý Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ýNo ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ýNo ¨ State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter:$436,304 on January 31, 2012 Indicate the number of shares outstanding of each of the registrant’s classes of common equity, as of the latest practicable date: 17,523,984 on September 27, 2012. FORWARD-LOOKING STATEMENTS This annual report on Form 10-K contains “forward-looking statements.”All statements other than statements of historical facts included or incorporated by reference in this report, including, without limitation, statements regarding our future financial position, business strategy, budgets, projected costs and plans and objectives of management for future operations, are forward-looking statements.In addition, forward-looking statements generally can be identified by the use of forward-looking terminology such as “may,” “will,” “expect,” “intend,” “project,” “estimate,” “anticipate,” “believe,” or “continue” or the negative thereof or variations thereon or similar terminology.In assessing forward-looking statements contained in this report, readers are urged to read carefully all cautionary statements, including those contained in other sections of this report.Although we believe that the expectations reflected in such forward-looking statements are reasonable, we cannot give any assurance that such expectations will prove to be correct.Important factors that could cause actual results to differ materially from our expectations (“Cautionary Statements”) include, but are not limited to: · our ability to generate sufficient capital to complete planned acquisitions; · our ability to successfully operate our business upon completion of any or all planned acquisitions; · the lack of liquidity of our common stock; · our ability to find and retain skilled personnel; · availability of capital; · the strength and financial resources of our competitors; · general economic conditions; and · the securities or capital markets and other factors disclosed under “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and elsewhere in this report. All subsequent written and oral forward-looking statements attributable to us, or persons acting on our behalf, are expressly qualified in their entirety by the cautionary statements.We assume no duty to update or revise our forward-looking statements based on changes in internal estimates or expectations or otherwise. 2 WORLDWIDE STRATEGIES INCORPORATED FORM 10-K FOR THE FISCAL YEAR ENDED JULY 31, 2012 INDEX Page PART I Item 1. Business 4 Item 1A. Risk Factors 5 Item 1B. Unresolved Staff Comments 6 Item 2. Properties 6 Item 3. Legal Proceedings 7 Item 4. Mine Safety Disclosures 7 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 7 Item 6. Selected Financial Data 8 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 10 Item 8. Financial Statements and Supplementary Data 11 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 36 Item 9A. Controls and Procedures 36 Item 9B. Other Information 37 PART III Item 10. Directors, Executive Officers and Corporate Governance 37 Item 11. Executive Compensation 41 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 43 Item 13. Certain Relationships and Related Transactions, and Director Independence 45 Item 14. Principal Accounting Fees and Services 45 PART IV Item 15. Exhibits, Financial Statement Schedules 46 3 PART I ITEM 1.BUSINESS Business Development Worldwide Strategies Incorporated (“we”, “us”, or “our”) was originally incorporated in the State of Nevada on April 6, 1998 as Boyd Energy Corporation for the purpose of developing a mechanical lifting device that would enhance existing stripper well production.We were unable to raise sufficient capital to carry out this business and focused instead on leasing properties and exploring for oil and gas.We changed our name to Barnett Energy Corporation on July 17, 2001. On July 8, 2005, pursuant to a Share Exchange Agreement with Worldwide Business Solutions Incorporated, a Colorado corporation (“WBSI”), we acquired all of the issued and outstanding capital stock of WBSI, in exchange for 2,573,335 shares of our common stock.As a result of this share exchange, shareholders of WBSI as a group owned approximately 76.8% of the shares then outstanding, and WBSI became our wholly-owned subsidiary.We changed our name to Worldwide Strategies Incorporated as of June 14, 2005. For accounting purposes, the acquisition of WBSI was accounted for as a recapitalization of WBSI.Since we had only minimal assets and no operations, the recapitalization has been accounted for as the sale of 778,539 shares of WBSI common stock for our net liabilities at the time of the transaction.Therefore, the historical financial information prior to the date of the recapitalization is the financial information of WBSI.WBSI was incorporated on March 1, 2005 to provide Business Process Outsourcing services. WBSI incorporated a subsidiary, Worldwide Business Solutions Limited, in the United Kingdom under the Companies Acts 1985 and 1989, on May 31, 2005.This U.K. subsidiary was formed for the purpose of supporting sales and marketing efforts in English-speaking countries.While the subsidiary has a temporary office and bank accounts established, it does not yet have any employees. On July 31, 2007, we acquired 100% of the issued and outstanding shares of Centric Rx, Inc., a Nevada corporation (“Centric”) in exchange for 2,250,000 post-reverse-split shares of our common stock.We filed Articles of Exchange Pursuant to NRS 92A.200 effective July 31, 2007.Centric is no longer in existence. Effective July 31, 2007, we filed a Certificate of Change Pursuant to NRS 78.209, which decreased the number of our authorized shares of common stock from 100,000,000 to 33,333,333 and reduced the number of common shares issued and outstanding immediately prior to filing from 17,768,607 to 5,923,106. Our Business Plans We originally intended to offer call center services, such as technical support, language interpreting, debt collections, and help desk solutions.Then, with the acquisition of Centric, we planned to enter the business of distributing health services and prescription drug discount cards.As of the date hereof, our only plan is to search for merger or acquisition opportunities.We are attempting to market the Company as a “shell company” as we believe that its status as a reporting company whose stock is quoted on the OTC Link has value.We cannot assure you that we will be successful in this effort. On April 28, 2011, we accepted a proposal from Euzkadi Corporation of America, S.A. (“Euzkadi”) to enter into a business combination transaction.It is proposed that Euzkadi would acquire 80% of our then issued and outstanding shares in exchange for all of the issued and outstanding shares of Euzkadi. Consummation of this proposed transaction will be contingent upon the satisfaction of several conditions, including the completion of a satisfactory due diligence investigation and the completion of an audit of Euzkadi’s financial statements that meet the requirements of the reporting rules and regulations of the Securities and Exchange Commission. 4 Employees As of September 27, 2012, we employed a total of 2 persons, both of which were full-time.None of our employees are covered by a collective bargaining agreement. ITEM 1A.RISK FACTORS Risks Relating To Our Business and Marketplace We must obtain financing to continue operations.We must engage in debt and/or equity financing in order to continue operations.We do not know the terms on which any financing might be available or if such financing is available on any terms.Such terms may be detrimental to the interests of our existing shareholders.The value of an investment in our common stock could be reduced.Interest on debt securities could increase costs and negatively impacts operating results.Preferred stock could be issued in series from time to time with such designations, rights, preferences, and limitations as needed to raise capital.The terms of preferred stock could be more advantageous to those investors than to the holders of common stock.In addition, if we need to raise more equity capital from the sale of common stock, institutional or other investors may negotiate terms at least as, and possibly more, favorable than the terms given to our current investors.Shares of common stock that we sell could be sold into the market, which could adversely affect market price. We are seeking other merger and acquisition opportunities.We may not be able to successfully acquire or merge with another business.Any acquisition or merger that we undertake will require an unspecified amount of additional capital expenditure in the form of planning, due diligence, legal, and accounting fees.We have no substantial experience in completing acquisitions of or mergers with other businesses, and we may be unable to successfully complete such a transaction.Any acquisition or merger we undertake may result in a potentially dilutive issuance of equity securities, the issuance of debt and incurrence of expenses related to the transaction. We have limited operating history and we cannot assure you that we will succeed or be profitable.From March 1, 2005 (inception) through July 31, 2012, we generated revenues of only $34,518.We are in the development stage, as that term is defined by certain financial accounting standards.This means that as of July 31, 2012, our planned principal operations had not commenced, as we had devoted substantially all of our efforts to financial planning, raising capital, and developing markets.We cannot assure you that we will be successful or profitable. We do not have sufficient working capital to pay our debts or our costs of continuing operations.We do not currently have sufficient working capital to pay our debts as they become due or our costs of operating our business.As of July 31, 2012, our working capital deficiency was $773,822.We are dependent upon additional debt or equity financing to pay our debts and the costs of operation.If we are unsuccessful in raising additional funds, we may not be able to begin our planned operations or continue as a going concern, and we may have to either liquidate our company or file for bankruptcy protection from our creditors. We have significant financial obligations pursuant to past employment agreements that we may not be able to pay.In addition to our debt obligations, we had employment agreements that placed significant accrued salary obligations on us.Once we have raised sufficient capital to begin operation and begin paying our employees pursuant to the employment agreements, we may not be able to pay or otherwise satisfy the obligations that have accrued.If we cannot pay the obligations under the employment agreements, we may lose our employees. Risks Factors Relating To Our Common Stock Future equity transactions, including exercise of options or warrants, could result in dilution.In order to raise sufficient capital to implement our planned operations, from time to time, we intend to sell restricted stock, warrants, and convertible debt to investors in private placements.Because the stock will be restricted, the stock will likely be sold at a greater discount to market prices compared to a public stock offering, and the exercise price of the warrants is likely to be at or even lower than market prices.These transactions will cause dilution to existing stockholders.Also, from time to time, options will be issued to officers, directors, or employees, with exercise prices equal to market.Exercise of in-the-money options and warrants will result in dilution to existing 5 stockholders.The amount of dilution will depend on the spread between the market and exercise price, and the number of shares involved.In addition, such shares would increase the number of shares in the “public float” and could depress the market price for our common stock. Our common stock is subject to SEC “Penny Stock” rules.Since our common stock is a penny stock, as defined in Rule 3a51-1 under the Securities Exchange Act, it will be more difficult for investors to liquidate their investment of our common stock.Until the trading price of the common stock rises above $5.00 per share, if ever, trading in the common stock is subject to the penny stock rules of the Securities Exchange Act specified in rules 15g-1 through 15g-10.Those rules require broker-dealers, before effecting transactions in any penny stock, to: l Deliver to the customer, and obtain a written receipt for, a disclosure document; l Disclose certain price information about the stock; l Disclose the amount of compensation received by the broker-dealer or any associated person of the broker-dealer; l Send monthly statements to customers with market and price information about the penny stock; and l In some circumstances, approve the purchaser’s account under certain standards and deliver written statements to the customer with information specified in the rules. Consequently, the penny stock rules may restrict the ability or willingness of broker-dealers to sell the common stock and may affect the ability of holders to sell their common stock in the secondary market and the price at which such holders can sell any such securities.These additional procedures could also limit our ability to raise additional capital in the future. Since our shares are quoted on the OTC Link, trading volumes and prices may be sporadic because it is not an exchange.Our common shares are currently quoted on the OTC Link.The trading price of our common shares has been subject to wide fluctuations.Trading prices of our common shares may fluctuate in response to a number of factors, many of which will be beyond our control.The stock market has generally experienced extreme price and volume fluctuations that have often been unrelated or disproportionate to the operating performance of companies with limited business operations.There can be no assurance that trading prices previously experienced by our common shares will be matched or maintained.Broad market and industry factors may adversely affect the market price of our common shares, regardless of our operating performance. In the past, following periods of volatility in the market price of a company’s securities, securities class-action litigation has often been instituted.Such litigation, if instituted, could result in substantial costs for us and a diversion of management’s attention and resources. We are subject to SEC regulations and changing laws, regulations and standards relating to corporate governance and public disclosure, including the Sarbanes-Oxley Act of 2002, new SEC regulations and other trading market rules, which are creating uncertainty for public companies.We are committed to maintaining high standards of corporate governance and public disclosure.As a result, we intend to invest appropriate resources to comply with evolving standards, and this investment may result in increased general and administrative expenses and a diversion of management time and attention from revenue-generating activities to compliance activities. ITEM 1B.UNRESOLVED STAFF COMMENTS Not required for smaller reporting companies. ITEM 2.PROPERTIES Our principal offices are located at 3801 East Florida Avenue, Suite 400, Denver, Colorado.We lease these offices pursuant to a month-to-month lease.The base rent on the lease is $150 per month. Our legal address for our U.K. subsidiary is that of the accountant and financial firm Wilkins Kennedy, 77-79 High Street, Egham, Surrey TW20 9HY, UK. 6 ITEM 3.LEGAL PROCEEDINGS There are no legal proceedings pending against us.To the best of our knowledge, there are no legal proceedings threatened or contemplated against us. ITEM 4.MINE SAFETY DISCLOSURES Not applicable PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our common stock is currently quoted in the OTC Link on the OTCQB tier under the symbol “WWSG.”The following table sets forth the range of high and low bid quotations for each fiscal quarter for the last two completed fiscal years and have been adjusted to reflect the effects of reverse stock splits.These quotations reflect inter-dealer prices without retail mark-up, mark-down, or commissions and may not necessarily represent actual transactions. Fiscal Quarter Ending High Bid Low Bid October 31, 2010 January 31, 2011 April 30, 2011 July 31, 2011 October 31, 2011 January 31, 2012 April 30, 2012 July 31, 2012 On September 27, 2012, the last trading price for the common stock on the OTC Link was $0.01. Holders and Dividends As of September 27, 2012, there were 84 record holders of our common stock.Since our inception, no cash dividends have been declared on our common stock. Recent Sales of Unregistered Securities During the quarter ended July 31, 2012, we issued and sold unregistered securities set forth in the table below. Date Persons or Class of Persons Securities Consideration May 2012 1 accredited investor 387,500 shares of common stock Interest and loan renewal fees valued at $11,625 May 2012 1 consultant 15,000 shares of common stock Services valued at $450 July 2012 1 consultant 300,000 shares of common stock Services valued at $12,000 No underwriters were used in the above stock transactions.We relied upon the exemption from registration contained in Section 4(2) and/or Regulation S as to all of the transactions, as the investors were either deemed to be sophisticated with respect to the investment in the securities due to their financial condition and involvement in our business or were accredited investors.Additionally, none of these investors were U.S. Persons.Restrictive legends were placed on the certificates evidencing the securities issued in all of the above transactions. 7 ITEM 6. SELECTED FINANCIAL DATA Not required for smaller reporting companies. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis of our financial condition and plan of operation should be read in conjunction with our Consolidated Financial Statements and related notes appearing elsewhere in this report. Overview On July 8, 2005, pursuant to a Share Exchange Agreement with Worldwide Business Solutions Incorporated, a Colorado corporation (“WBSI”), we acquired all of the issued and outstanding capital stock of WBSI, in exchange for 2,573,335 shares of our common stock.As a result of this share exchange, shareholders of WBSI as a group owned approximately 76.8% of the shares then outstanding, and WBSI became our wholly-owned subsidiary. For accounting purposes, the acquisition of WBSI has been accounted for as a recapitalization of WBSI.Since we had only minimal assets and no operations, the recapitalization has been accounted for as the sale of 778,539 shares of WBSI common stock for our net liabilities at the time of the transaction.Therefore, the historical financial information prior to the date of the recapitalization is the financial information of WBSI. Effective July 31, 2007, we filed a Certificate of Change Pursuant to NRS 78.209, which decreased the number of our authorized shares of common stock from 100,000,000 to 33,333,333 and reduced the number of common shares issued and outstanding from 17,768,607 to 5,923,106.All shares and per share amounts in our consolidated financial statements and related notes have been retroactively adjusted to reflect the one-for-three reverse stock split for all periods presented. On July 31, 2007, we acquired 100% of the issued and outstanding shares of Centric in exchange for 2,250,000 shares of our common stock.As a result of the acquisition, Centric became our wholly-owned subsidiary and the results of its operations have been included in our consolidated financial statements since the date of acquisition. We currently devote substantially all of our efforts to financial planning, raising capital and developing markets as we continue to be in the development stage. Results of Operations During the years ended July 31, 2012 and 2011, we had no revenue. Salaries, benefits and payroll taxes totaled $-0- and $107,500 for the year ended July 31, 2012 and July 31, 2011, respectively, as we ceased accruing salary for James Samuels and our former chief financial officer after July 31, 2011. We incurred non-cash stock-based compensation expense of $61,500 and $-0- during the years ended July 31, 2012 and 2011, respectively, as a result of issuing shares and options to our employees and directors for services. Professional and consulting fees were $94,423 and $96,292 for the years ended July 31, 2012 and 2011, respectively. Travel expenses totaled $22,008 and $40,950 for the years ended July 31, 2012 and 2011, respectively, the decline due to a decreased level of activity and a focus on cost control. 8 Contract labor was $-0- and $75,000 for the years ended July 31, 2012 and 2011, respectively.The prior chief financial officer had a contract for services of this amount in 2011. Insurance expenses totaled $-0- and $11,200 for the years ended July 31, 2012 and 2011, respectively, with the insurance program discontinued while the company is in development stage. For the years ended July 31, 2012 and 2011, we incurred other general and administrative expenses of $4,192 and $4,975, respectively. Interest expense was $134,918 and $164,426 for the years ended July 31, 2012 and 2011, respectively. March 1, 2005 to July 31, 2012.For the period from March 1, 2005 to July 31, 2012, we were engaged primarily in raising capital to implement our business plan.Accordingly, we incurred expenses for professional and consulting fees, salaries and payroll taxes, travel, and contract labor, resulting in a net loss of $7,676,380 for the period. Liquidity and Capital Resources Since our inception through July 31, 2012, we have relied on the sale of equity capital and debt instruments to fund working capital and the costs of developing our business plan.Net cash provided by financing activities of $2,328,108 offset the $2,199,792 used in operating activities and $123,606 used in investing activities.For the year ended July 31, 2012, $50,160 provided by financing activities offset $45,616 used in operating activities. We had deficiency in working capital of $773,822 at July 31, 2012, primarily as a result of accrued salaries and outstanding notes classified as current liabilities as their maturity dates are within one year of the balance sheet date.Of our current liabilities totaling $782,269, accrued compensation is $410,625.The officers for whom compensation has been accrued have agreed that this compensation will be paid only if the Company successfully obtains sufficient financing to fund its plan of operation. During the year ended July 31, 2012, we borrowed $71,160.During the 2011 fiscal year, we borrowed $21,000. Going Concern The report of our independent registered public accounting firm on the financial statements for the year ended July 31, 2012, includes an explanatory paragraph relating to the uncertainty of our ability to continue as a going concern.We have incurred recurring losses, incurred liabilities in excess of assets over the past year, and have an accumulated deficit of $7,676,380.Based upon current operating levels, we will be required to obtain additional capital or reconfigure our operations in order to sustain our operations through July 31, 2013. Contractual Obligations We lease office space on a month-to-month basis at a rate of $150 per month.We have no other contractual commitments. Plan of Operations As of the date hereof, we do not have any plans for business operations, merger or acquisition, other than the proposed business combination transaction with Euzkadi.We cannot assure you that this transaction will be completed. We must raise additional capital to support our ongoing existence while we search for other merger opportunities.We cannot assure you that we will be able to complete additional financings successfully. 9 Significant Accounting Policies and Estimates Our discussion and analysis of our financial condition and results of operations are based upon our consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America.The preparation of these consolidated financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosures of contingent assets and liabilities.On an ongoing basis, we evaluate our estimates, including those related to the valuation of accounts receivable and inventories, the impairment of long-lived assets, any potential losses from pending litigation and deferred tax assets or liabilities.We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources.Actual results may differ from these estimates under different assumptions or conditions; however, we believe that our estimates, including those for the above-described items, are reasonable. Development Stage.We are in the development stage in accordance with Statements of Financial Accounting Standards (SFAS) No. 7 “Accounting and Reporting by Development Stage Enterprises.”As of July 31, 2012, we had devoted substantially all of our efforts to financial planning, raising capital and developing markets. Stock-based Compensation.The Company accounts for all stock-based payments to employees and non-employees under ASC 718 “Stock Compensation,” using the fair value based method. Under the fair value method, stock-based payments are measured at the fair value of the consideration received, or the fair value of the equity instruments issued, or liabilities incurred, whichever is more reliably measurable. The cost of stock-based payments to non-employees that are fully vested and non-forfeitable at the grant date is measured and recognized at that date. Loss per common share.We report net loss per share using a dual presentation of basic and diluted loss per share.Diluted net loss per share utilizes the average market price per share when applying the treasury stock method in determining common stock equivalents.As of July 31, 2012, after recognition of the one-for-three reverse stock split, there were 3,508,328 vested common stock options outstanding, which were excluded from the calculation of net loss per share-diluted because they were antidilutive. New accounting pronouncements Note 1 to the consolidated financial statements includes a complete description of new accounting pronouncements applicable to our Company. Off Balance Sheet Arrangements We do not have any material off balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. 10 ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA WORLDWIDE STRATEGIES INCORPORATED (A Development Stage Company) Index to Consolidated Financial Statements Page Report of Independent Registered Public Accounting Firm 12 Consolidated Balance Sheet 13 Consolidated Statements of Operations 14 Consolidated Statements of Changes in Shareholders’ Deficit 15 Consolidated Statements of Cash Flows 17 Notes to Consolidated Financial Statements 18 11 HAMILTON PC 2121 S. Oneida St., Suite 312 Denver, CO80224 P: (303) 548-8072 F: (888) 466-4216 ed@hamiltonpccpa.com REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders Worldwide Strategies Incorporated We have audited the accompanying consolidated balance sheets of Worldwide Strategies Incorporated, as of July 31, 2012 and 2011, and the related statements of operations, stockholders’ equity (deficit) and cash flows for the years in the periods ended July 31, 2012 and 2011. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation of the financial statements. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Worldwide Strategies Incorporated as of July 31, 2012 and 2011, and the results of its operations and its cash flows for the years in the period ended July 31, 2012 and 2011, in conformity with U.S. generally accepted accounting principles. The accompanying financial statements have been prepared assuming that Worldwide Strategies Incorporated will continue as a going concern. As discussed in Note 1 to the financial statements, Worldwide Strategies Incorporated suffered recurring losses from operations which raises substantial doubt about its ability to continue as a going concern. Management's plans regarding those matters also are described in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Hamilton, PC /s/ Hamilton, PC Denver, Colorado September 29, 2012 12 WORLDWIDE STRATEGIES INCORPORATED (A Development Stage Company) Consolidated Balance Sheet July 31, 2012 July 31, Assets Current Assets: Cash $ Prepaid expenses 3,738 Total current assets 8,447 Office equipment, net of accumulated depreciation of $22,623 — Deposits 150 Total assets $ Liabilities and Shareholders’ Deficit Current Liabilities: Accounts and notes payable: Accounts payable $ Accounts payable, related party(Note 2) 3,900 Accrued compensation(Note 3) 410,625 Accrued liabilities 15,597 Accrued liabilities, related party (Note 4) 100,523 Notes payable (Note 5) 171,161 Total current liabilities 782,269 Shareholders’ deficit (Note 6): Preferred stock, $.001 par value; 25,000,000 shares authorized, 1,491,743 shares issued and outstanding 1,492 Common stock, $.001 par value, 33,333,333 shares authorized 16,870,234 and 14,241,234 shares issued and outstanding respectively. 16,871 Additional paid-in capital 6,884,345 Deficit accumulated during development stage ) Total shareholders’ deficit ) Total liabilities and shareholders' deficit $ See accompanying notes to the consolidated financial statements. 13 WORLDWIDE STRATEGIES INCORPORATED (A Development Stage Company) Consolidated Statements of Operations March 1, 2005 (Inception) For the Year Ended Through July 31, July 31, Sales $
